Citation Nr: 0325282	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
infectious hepatitis.

2.  Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision that increased to 10 
percent the rating for service-connected infectious 
hepatitis, and that denied service connection for tinea 
cruris.  The Board remanded the matter in October 2000.  In 
an April 2003 rating decision, the RO increased to 30 percent 
the rating for hepatitis.  


FINDINGS OF FACT

1.  The veteran's service-connected hepatitis C is manifested 
by easy fatigability, dietary restrictions, depression, and 
periods of incapacitation occurring every few weeks and 
lasting for several days.

2.  The veteran's tinea cruris began many years after service 
and was not caused by any incident of service.


CONCLUSIONS OF LAW

The criteria for a 60 percent rating for infectious hepatitis 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001); 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2002) 

2.  Tinea cruris was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from October 
1969 to May 1971, including service in Vietnam.  Service 
medical records show that he was hospitalized in 1971 and 
treated for viral hepatitis.  At the time of his May 1971 
service separation examination, he had resolving viral 
hepatitis, with a recommendation for physical restrictions 
and follow-up testing in six months.  The skin was normal at 
the service separation examination, and service medical 
records do not refer to tinea cruris.  

Service connection was established for infectious hepatitis 
by a June 1971 RO rating decision, with a temporary 50 
percent prestabilization rating was assigned.  

On VA examination in December 1971, the skin was normal.  The 
veteran was diagnosed with status following hepatitis with no 
residuals.  

In January 1972, the RO assigned a 0 percent rating for 
infectious hepatitis, which followed the expiration of the 
prestabilization rating previously assigned.

In February 1998, the veteran filed a claim for an increased 
rating for service-connected hepatitis and for service 
connection for tinea cruris.

The veteran underwent a VA examination in September 1998.  He 
reported having lost one week of work on the last 18 years 
due to illness.  He also reported having developed a fungal 
infection in the groin in service that had persisted to the 
present.  He had tinea cruris in both groins.  Diagnoses also 
included chronic viral hepatitis.  

When seen in August and September 1999 by a private treating 
doctor, the veteran presented with lower extremity swelling, 
elevated liver functions, and low blood counts on the basis 
of hypersplenism.  His spleen looked O.K. on ultrasound, 
which also showed no ascites or liver or kidney problems.  On 
follow-up in November 1999, he was diagnosed with chronic 
liver dysfunction with evidence of hepatitis B and C 
infections with risk factors, as well as pedal edema.  He was 
referred for further treatment and evaluation.  

On private evaluation in December 1999, he was not icteric, 
but there were some early spider angiomata over the chest and 
shoulders.  The abdomen was obese but there was no palpable 
organomegaly or mass, and there were no ascites.  He had one 
plus edema of the lower extremities.  The impressions were 
probable chronic liver disease with cirrhosis, chronic 
hepatitis C, previous heavy alcohol ingestion, previous 
hepatitis B apparently resolved, and rule out component of 
hemochromatosis versus secondary iron overload.  An abdominal 
CT scan revealed an enlarged spleen and signs of early 
cirrhotic changes.  

Private medical progress notes from January 2000 show that 
the veteran was being monitored for suspected cirrhosis based 
on splenomegaly and blood testing.  He was advised to 
continue his recent abstinence from alcohol.  It was noted it 
was unlikely that he could be treated with Interferon due to 
low platelet counts.  

VA medical records from 2000 through 2001 reflect treatment 
for various conditions, including psychiatric conditions such 
as post-traumatic stress disorder (PTSD) and depressive 
disorder, gastric problems, and a heart condition.  Liver 
testing by the VA in January 2001, which was unchanged from a 
previous study, showed signs of early cirrhosis.  In February 
2001, he denied fatigability and weight loss; diagnoses at 
that time included chronic liver disease, with spider nevi 
and mild pitting edema.  

A VA staff member wrote in a May 2001 certificate that the 
veteran had incapacitating episodes lasting one to two days 
every few weeks.  Another VA staff member wrote in a June 
2001 certificate  that the veteran had cirrhosis due to 
hepatitis C which could not be treated and that he was a 
questionable candidate for liver transplantation due to a 
heart condition.  The staff member stated that the veteran 
was unable to work off and on and would eventually get to the 
point where he could not work at all; he was restricted in 
his job requirements since he was able to work but needed to 
take sick days and frequent breaks.  

The veteran reported in August 2001 that he was feeling 
better than he had felt in a  long time.  He said he had some 
abdominal discomfort, but not very often.  

On VA examination in August 2001, the veteran stated that he 
had started having swelling in his stomach and legs in 1999.  
He said he had abdominal pain every day and that he was 
easily fatigued, with impact on his ability to work a full 
week as a postal carrier.  His skin showed no signs of palmar 
erythema or spider nevi.  There were no abdominal wall 
striae; there was no superficial extension of abdominal 
veins.  There was no tenderness to palpation.  The abdomen 
was not protuberant.  The liver was not palpable.  No ascites 
were present.  There was no evidence of generalized muscle 
weakness or wasting.  Blood testing was abnormal, and 
hepatitis C antibody was reactive.  Hepatic function panel 
showed elevated liver function.  The diagnosis was hepatitis 
C with elevated liver function studies; and bilirubinemia.  

On podiatry consultation in October 2001, the veteran 
described a bothersome spot on the left foot; examination 
revealed hyperkeratotic tissue on the left foot and mild non-
pitting edema.  Diagnoses were edema and intractable plantar 
keratosis.  

In January 2002, it was noted that he was not a candidate for 
a liver transplant because of rheumatic heart disease.  

In February 2002, the RO granted service connection for the 
psychiatric condition of PTSD.

A March 2002 CT scan continued showing signs of early 
cirrhosis.  On treatment in April 2002, he reported fatigue 
and working only two to three days per week.  His appetite 
was good, and he was gaining weight.  The treatment records 
also show that the veteran was counseled on diet restrictions 
with regard to hepatitis C and cirrhotic liver disease.  

In June 2002, he underwent esophagogastroduodenoscopy (EGD) 
for indication of advanced liver disease with history of 
varices.  Impressions included several small erosions in the 
antrum and duodenal bulb; moderate to severe portal 
hypertensive gastropathy; and a few columns of grade 1, non-
bleeding esophageal varices.

Treatment records also show that he is being treated as 
recently as November 2002 for PTSD as well as for depression 
due to medical condition (liver failure).  

On VA examination in January 2003, the veteran reported 
abdominal pain that was constant, frequent, and pulling in 
nature in the right upper quadrant; he also reported easy 
fatigability, depression, anxiety, and gastrointestinal 
disturbance for passage of blood.  He was not on any 
medication or continuous treatment for this problem.  He 
denied any abdominal swelling that had required the tapping 
of fluid.  He had been unable to do any physical activity and 
was not working at present.  He was moderately obese, but not 
in acute distress.  There was no evidence of palmar erythema 
or spider nevi or Dupuytren contractures of the skin.  
Abdominal examination was normal.  The liver was not palpably 
enlarged, and there were no ascites.  There was no 
superficial distention of the superficial veins of the 
abdomen.  There were no striae of the abdominal wall.  There 
was no tenderness on abdominal palpation.  His extremities 
were normal, without edema, generalized muscle wasting, or 
weakness.  There was no testicular atrophy or gynecomastia.  
His hepatitis C antibody was reactive on panel testing.  
Hepatic function panel testing indicated severe liver 
disease.  Blood testing was indicative of macrocytic anemia 
(which was due to folate deficiency) and chronic liver 
disease.  The diagnosis was hepatitis C viral antibody.  The 
examiner commented that the veteran had complications of 
hepatitis C, with suggestion of cirrhosis and chronic liver 
disease; he also recommended a liver biopsy to determine 
viral load.  The examiner also stated that while the veteran 
had primarily cleared hepatitis B from his serum, hepatitis C 
had remained and progressed to chronic active hepatitis and 
cirrhosis.  The examiner felt that Interferon therapy would 
not be beneficial.   

The veteran was also given a VA psychiatric evaluation in 
January 2003.  He was diagnosed with PTSD.  His mental status 
also involved a mood of chronic depression.   

In April 2003, the RO increased the rating for infectious 
hepatitis to 30 percent.

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  Identified medical records have been obtained, and 
examinations have been performed.  The VA has satisfied the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

1.  Evaluation of infectious hepatitis

The RO recently increased the rating for infectious hepatitis 
to 30 percent.  The veteran seeks a higher rating.  He is now 
diagnosed with hepatitis C and its residuals.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The old diagnostic criteria provide that a 30 percent rating 
is warranted where infectious hepatitis is manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is warranted where hepatitis 
is manifested by moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001) (in effect prior to July 2, 2001).

The new criteria provide a separate diagnostic code for 
hepatitis C.  A 20 percent rating is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2002) 
(effective July 2, 2001).

The evidence shows that the veteran's service-connected 
hepatitis has progressed in the last few years.  He has 
recently been noted to have significant liver disease.  Due 
to other medical conditions, he cannot receive Interferon 
therapy, and he is not a candidate for a liver transplant due 
to a heart condition.  

The evidence also shows that the veteran has depression, is 
easily fatigued, and has gastric symptoms.  In addition, 
medical certificates prepared by several VA staff members in 
2001 state that the veteran has incapacitating episodes due 
to his hepatitis C that occur every few weeks and that last 
one to two days each.  The evidence reasonably shows that the 
veteran is affected by his hepatitis at least for six weeks 
in any recent 12-month period.

The Board notes that there is no evidence of substantial 
weight loss.  However, he has been counseled as to dietary 
restrictions, and the spectrum of other symptoms demonstrates 
that his service-connected hepatitis warrants a 60 percent 
rating under either the old or new rating criteria.  

Accordingly, the Board grants an increased rating of 60 
percent for infectious hepatitis.  The Board has considered 
the benefit of the doubt in making this decision.  
38 U.S.C.A. § 5107(b).
 
2.  Service connection for tinea cruris

The veteran also seeks service connection for tinea cruris, 
which is a fungal infection of the groin area, commonly 
referred to as "jock itch." 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service medical records from the veteran's 1969-1971 active 
duty do not show tinea cruris, and the condition is not shown 
by medical evidence for many years after service.  On 
examination in 1998, he was diagnosed with tinea cruris.  The 
competent medical evidence does not link this recently noted 
condition to the veteran's military service which ended many 
years ago.  As a layman, the veteran is not competent to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence shows that tinea cruris 
began years after service and was not caused by any incident 
of service.  The condition was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
this claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating of 60 percent for infectious hepatitis is 
granted.

Service connection for tinea cruris is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



